 
Dated September 21, 2011


QUOTA PLEDGE AGREEMENT


Resources Holdings, Inc
as Pledgor
 
West Ventures, LLC
as Pledgee
 
RHI Mineração Ltda.
as intervening and consenting party
 
[logo.jpg]


Av. Pres. Juscelino Kubitschek, 360, 10º Andar
CEP: 04.543-000 - São Paulo – SP
 
Telephone (+55) 11 3077-3500
Facsimile (+55) 11 3077-3501
 
 
 

--------------------------------------------------------------------------------

 
 
QUOTA PLEDGE AGREEMENT
 
By this private instrument (hereinafter generally referred to as “Agreement”),
the parties:
 
(1)
Resource Holdings, Inc, a company constituted and existing under the laws of the
United States of America, with its principal place of business located at 11753
Willard Avenue, in the City of Tustin, State of California, 92782, USA, herein
represented by its legal representative Mr. Michael Campbell (hereinafter
generally referred to as “Pledgor”); and

 
(2)
West Ventures, LLC, an investment fund constituted and existing under the laws
of the United States of America, with its principal place of business located at
152 West 57th Street, 54th Floor, in the City of New York, State of New York,
herein represented by its undersigned attorney-in-fact (hereinafter generally
referred to as “Pledgee”) (the Pledgor and the Pledgee hereinafter generally
referred to jointly as “Parties” or individually as “Party”); and

 
as an intervening and consenting party,
 
(3)
RHI Mineração Ltda. (formerly denominated as Mineral – Parceiros em Mineração
Ltda.), a limited liability company constituted and existing under the laws of
Federative Republic of Brazil, with its principal place of business located at
Avenida Historiador Rubens de Mendonça, nº 2254, Edifício American Business
Center, room 604 (parte), Bosque da Saúde, in the city of Cuiabá, State of Mato
Grosso, Zip Code 78050-000, enrolled with the General Taxpayers’ Registry
(CNPJ/MF) under No. 12.506.224/0001-59, herein represented by its legal
representative Mr. Michael Campbell, American citzen, married, businessman,
bearer of American passport No. 460934290, enrolled with the CPF/MF under No.
234.378.188-56, resident and domiciled at 11753 Willard Avenue, Tustin,
California 92782, USA (hereinafter generally referred to as “Company”);

 
RECITALS
 
(A)
The Pledgee will extend a loan finance to the Pledgor in the amount of USD
11,400,000.00 (eleven million and four hundred thousand US dollars) (“Funds”)
for the development of its business in Brazil pursuant to a Note  Purchase
Agreement (“Finance Agreement”).

 
(B)
The Funds to be sent to the Company will be used to, among other things, loan
funds to Reginaldo Luiz de Almeida Ferreira – ME, an individual company
constituted and existing under the laws of the Federative Republic of Brazil,
with its principal place of business located in Fazenda Bom Jardim, at Rodovia
BR-070. Km 20, City of Nossa Senhora do Livramento, State of Mato Grosso,
enrolled with the General Taxpayers’ Registry (CNPJ/MF) under No.
08.838.089/0001-71, and the consequent purchase of equipment and machines for
the development of its activities relating to the ore extraction.

 
(C)
The Pledgor is a controlling shareholder of the Company and intends to secure
all claims under the Finance Agreement, by way of a pledge over the present and
future quotas in the Company.

 
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
 
1
DEFINITION

 
 
1

--------------------------------------------------------------------------------

 
 
 
1.1
Wherever used in this Agreement, unless otherwise defined herein, or unless the
context shall otherwise require, the terms defined in the Finance Agreement
shall have the same meaning herein.

 
2
PLEDGE OF QUOTAS

 
 
2.1
In order to secure the full and timely payment and performance, when due
(whether at the stated maturity, upon acceleration, or otherwise), of the
Secured Obligations described in Annex I hereto, including any claims for the
payment of principal, interest, costs, fees or damages, the Pledgor hereby:

 
 
2.1.1
pledges, as a first priority pledge, to the Pledgee, the following assets and
rights, pursuant to Article 1,431 et seq. of Law No. 10,406 of January 10, 2002
(hereinafter generally referred to as “Brazilian Civil Code”):

 
 
(i)
1,999 quotas of the capital stock of the Company currently held by the Pledgor
(hereinafter generally referred to as “Quotas”);

 
(the shares of the capital stock of the Company, if any, resulting from any
conversion of the Quotas into shares in connection with the transformation of
the Company into a company with its capital stock divided into shares, also
hereinafter generally referred to as the “Quotas”); and
 
 
(ii)
all financial and economic rights arising from the Quotas, including without
limitation all rights to all profits, dividends, interest on equity, income,
distributions, bonuses and any other amounts that may be credited, paid,
distributed or otherwise delivered, for any reason, to the Pledgor in respect of
the Quotas, as well as any assets or rights into which the Quotas are or may be
converted at any time (hereinafter generally referred to as “Rights Related to
the Quotas”);

 
 
2.1.2
undertakes to, as soon as practicable and in no event later than the term
established in Clause 4.2 below, pledge to the Pledgee, the following assets and
rights, pursuant to Article 1,431 et seq. of the Brazilian Civil Code:

 
 
(i)
all additional quotas or shares representing the capital stock of the Company,
or all quotas or shares of the capital stock of any successor, for any reason,
of the Company, which may be at any time subscribed to, bought or otherwise
acquired by the Pledgor or transferred to it (including, without limitation, any
quotas or shares transferred to the Pledgor as a result of any merger,
consolidation, spin-off, exchange, corporate reorganization or otherwise), even
if such quotas or shares may be in addition to, in replacement of, or a result
of a conversion or exchange with respect to, any existing quotas or shares owned
by the Pledgor, together with all options, subscription rights and rights of any
similar nature owned by the Pledgor in respect of their equity interest in the
Company, for so long as this Agreement remains in force (hereinafter generally
referred to as “Additional Quotas”); and

 
 
2

--------------------------------------------------------------------------------

 
 
 
(ii)
all financial and economic rights arising from the Additional Quotas, including
without limitation all rights to all profits, dividends, interest on equity,
income, distributions, bonuses and any other amounts credited, paid, distributed
or otherwise delivered, or to be credited, paid, distributed or otherwise
delivered, for any reason, to the Pledgor in respect of the Additional Quotas,
as well as any assets or rights into which the Additional Quotas are or may be
converted at any time (hereinafter generally referred to as “Rights Related to
the Additional Quotas”);

 
(the Quotas, the Rights Related to the Quotas, the Additional Quotas and the
Rights Related to the Additional Quotas, hereinafter generally referred to as
“Pledged Assets and Rights”).
 
 
2.2
The Pledgor and the Company hereby agree and acknowledge that the liens created
hereunder in favor of the Pledgee are, in accordance with Article 1,456 of the
Brazilian Civil Code, senior in all respects and prior to any other liens on the
quotas or shares of the Company notwithstanding the date, manner or order of
grant, attachment or perfection of such other liens.

 
 
2.3
Pursuant to Articles 1,425, I, IV and V, and 1,427 of the Brazilian Civil Code,
in the event the security created hereunder is subject to attachment, seizure or
any other judicial or administrative measure of similar effect, or become
insufficient, the Pledgor shall replace it or reinforce it in order to recompose
in full the security (“Security Reinforcement”). As per Article 1,425, I of the
Brazilian Civil Code, the Security Reinforcement shall be implemented, by the
Pledgor, within 5 (five) business days, counted as from the date of such
attachment, seizure or any other judicial or administrative measure of similar
effect, by means of pledge for security purposes, in accordance with Article
1,431 et seq. of the Brazilian Civil Code, of other assets owned by the Pledgor
(or third parties), of the same or different nature, provided that such assets
are previously accepted by the Pledgee, at its sole discretion. The document
which will govern the Security Reinforcement shall identify the assets over
which the pledge will be created and shall be a part of this Agreement for all
purposes.

 
3
Secured Obligations

 
 
3.1
The pledge hereunder shall secure all existing and future claims of the Pledgee
against the Pledgor arising under or in connection with the Finance Agreement
and all documents in connection therewith (the “Secured Obligations”).

 
 
3.2
This Agreement shall create a continuing security and no change or amendment
whatsoever in the Finance Agreement or any document or agreement relating
thereto shall affect the validity of this Agreement nor the obligations which
are imposed on the Pledgor pursuant to it. The pledge for security purposes
shall cover any future extension of the Secured Obligations, to which the
Pledgor hereby explicitly consents.

 
 
3.3
For the purposes of Article 1,424 of the Brazilian Civil Code, the terms and
conditions of the Secured Obligations are described in Annex I hereto.

 
 
3

--------------------------------------------------------------------------------

 

 
3.3.1
In case of additional facilities made by the Parties under the terms of the
Finance Agreement, Annex I hereto shall be amended in order to reflect the terms
and conditions of such additional facilities, formalizing them as Secured
Obligations for purposes of this Agreement.

 
4
PLEDGE REGISTRATION AND PERFECTION

 
 
4.1
The Pledgor shall, as soon as practicable:

 
 
4.1.1
cause the signature of the parties who have signed this Agreement outside Brazil
to be notarized by a public notary and consularized at the nearest Brazilian
consulate;

 
 
4.1.2
cause an amendment to the Company’s Articles of Association reflecting the first
priority lien pledge created under this Agreement to be registered with the
competent Commercial Registry;

 
 
4.1.3
cause this Agreement to be translated into Portuguese by a sworn translator;

 
 
4.1.4
cause this Agreement together with its certified translation into Portuguese to
be registered with the competent Registry of Deeds and Documents, pursuant to
Articles 1,432 and 1,452 of the Brazilian Civil Code; and

 
 
4.1.5
deliver to the Pledgee evidence, in form and substance satisfactory to the
Pledgee, that the formalities provided for in sub-items 4.1.1 to 4.1.4 of this
Clause 4.1 have been duly fulfilled.

 
 
4.2
The Pledgor and the Company shall, as soon as practicable and in any event
within fifteen (15) days after the issuance or acquisition of Additional Quotas:
(a) notify the Pledgee, of the issuance or acquisition of Additional Quotas; (b)
extend the first priority lien herein created to such Additional Quotas and to
the Rights Related to the Additional Quotas by signing an amendment to this
Agreement in substantially the form of Annex II hereto (each such amendment,
hereinafter generally referred to as an “Amendment”); and (c) perfect such first
priority lien by taking, with respect to such Amendment, the actions provided
for in Clause 4.1 above (or any other action required to be taken pursuant to
the then applicable laws, including the annotation of the Amendment at the
margin of the registration mentioned in sub-item 4.1.2 of Clause 4.1 above
pursuant to Article 128 of Law No. 6,015, of December 31, 1973).

 
 
4.2.1
The Pledgor shall deliver to the Pledgee (or to whom they may designate), within
ten (10) days counted from the date of delivery of the notification to the
Pledgee to item (a) of Clause 4.2 above, copy of the documents evidencing that
all obligations mentioned in items (b) and (c) of Clause 4.2 above were duly
fulfilled.

 
 
4.3
In case the Pledgor and the Company fail to provide the notification to the
Pledgee as established in item (a) of Clause 4.2 above, the Pledgor shall,
immediately upon request of the Pledgee, fully perform the obligations mentioned
in items (b) and (c) of Clause 4.2 above in relation to Additional Quotas and to
the Rights Related to the Additional Quotas which have not been the subject of
any previous notice to the Pledgee.

 
 
4

--------------------------------------------------------------------------------

 

 
4.4
If the Quotas become, for any reason, represented by shares of the capital stock
of the Company, the Pledgor shall, together with the applicable formalities
described in Clause 4.1 above, (i) cause this Agreement to be filed at the
Company’s head office; (ii) cause the Company to register the first lien pledge
created under this Agreement in the Share Register Book of the Company, in
accordance with Article 39 of Law No. 6,404 of December 15, 1976, as follows:
“[●] shares issued by the Company, whether currently outstanding or to be issued
in the future, owned by [●] have been pledged to West Ventures, LLC, as a first
priority lien, under the terms of the Quota Pledge Agreement dated [●], filed at
the Company’s head office.”; and (iii) cause two (2) directors of the Company to
duly sign such registration. The Pledgor shall promptly deliver to the Pledgee
(or to whom they may designate) evidence of such registration.

 
 
4.5
All expenses directly incurred with respect to the registrations, filings and
other formalities described in Clauses 4.1 to 4.4 shall be borne by the Pledgor.
Notwithstanding the foregoing, the Pledgee, at its sole discretion, may decide
to undertake any of the registrations, filings and other formalities described
in clauses 4.1 to 4.4, whereupon the Pledgor shall reimburse the Pledgee
promptly, as the case may be, of any and all costs and expenses incurred by the
Pledgee related to such registrations, filings and other formalities.

 
5
REPRESENTATIONS AND WARRANTIES OF THE PLEDGOR

 
 
5.1
The Pledgor hereby represents and warrants to the Pledgee that as of the date of
this Agreement:

 
 
5.1.1
the Pledgor has obtained (and has caused the Company to obtain) all necessary
corporate authorizations to execute and deliver this Agreement and to cause the
liens provided for hereunder to be created in accordance with the terms set
forth herein;

 
 
5.1.2
the execution of this Agreement and the exercise of its rights and performance
of its obligations hereunder will not violate any provision of any existing law
or the articles of association of the Pledgor, if the case may be, or any decree
of any court or arbitrator or of any contractual undertaking to which the
Pledgor is a party or which is binding upon the Pledgor or any of its assets;

 
 
5.1.3
upon due registration of this Agreement with the appropriate Registry of Deeds
and Documents, this Agreement will create a valid first priority security
interest in the Pledged Assets and Rights securing the full and timely payment
and performance, when due, of the Secured Obligations in favour of the Pledgee.

 
 
5.1.4
the Pledgor is the legitimate owner of the Pledged Assets and Rights, and such
Pledged Assets and Rights are free and clear of any disputes, liens,
encumbrances, debts or doubts; and

 
 
5.1.5
the Pledgor has reviewed all relevant documents necessary to have complete
knowledge of the Secured Obligations, including the Finance Agreement and any
other document related thereto and, therefore, are fully aware of the Secured
Obligations.

 
6
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
 
6.1
The Company hereby represents and warrants to the Pledgee that as of the date of
this Agreement:

 
 
5

--------------------------------------------------------------------------------

 
 
 
6.1.1
the Company is a limited liability company validly organized and existing under
the laws of Brazil, is duly qualified to do business and is in good standing;

 
 
6.1.2
the Quotas (i) represent 99.99% of the capital stock of the Company, (ii) have
been validly issued and subscribed for, and (iii) are fully paid up and
non-assessable; and

 
 
6.1.3
the foreign investment represented by the Quotas are duly registered with
Registro Declaratório Eletrônico – Módulo Investimento Externo Direto – RDE-IED
of Sistema de Informações do Banco Central do Brasil – SISBACEN.

 
7
REPRESENTATIONS AND WARRANTIES OF THE PLEDGOR AND THE COMPANY

 
 
7.1
The Pledgor and the Company hereby represent and warrant to the Pledgee that as
of the date of this Agreement:

 
 
7.1.1
the Pledgor has the power to execute and perform its obligations under this
Agreement and all necessary corporate, quotaholder and other action has been
taken to authorize the execution and performance of this Agreement;

 
 
7.1.2
there are no options, acquisition rights or any other arrangements for the
assignment or acquisition of the Pledged Assets and Rights;

 
 
7.1.3
there is no quotaholder agreement or any other agreement prohibiting the pledge
or transfer of the Pledged Assets and Rights;

 
 
7.1.4
there are no other agreements or any other rights of any sort whatsoever
regarding the issuance, acquisition, repurchase, redemption, assignment or
rights of first refusal with respect to any of the Pledged Assets and Rights,
and which could adversely affect the liens created under this Agreement or the
rights herein granted to the Pledgee; and

 
 
7.1.5
to the best of the Pledgor’s knowledge, no litigation, arbitration or
administrative proceeding are presently in progress which threatens to restrain
the Pledgor in respect of the entry into, the performance of or compliance with
any of its obligations under this Agreement.

 
8
UNDERTAKINGS

 
 
8.1
For as long as this Agreement is in full force and effect and has not been
terminated pursuant to Clause 16, the Pledgor irrevocably undertakes to comply
with the following obligations:

 
 
8.1.1
the Pledgor shall not (i) create, incur or permit to be created any liens,
encumbrances or options in favor of, or at the request of, any person on the
Pledged Assets and Rights or any rights thereon; or (ii) grant or promise to
grant any rights over, sell, assign, transfer, exchange, dispose of, or in any
other way dispose of the Pledged Assets and Rights;

 
 
8.1.2
the Pledgor shall pay, before any fines, penalties, interest or expenses arise,
all taxes, duties and other charges currently or in the future levied on the
Pledged Assets and Rights, and shall pay or cause to be paid all taxes, duties,
charges and claims that, if unpaid, could reasonably be expected to give rise to
the creation of a lien on the Pledged Assets and Rights, or shall take the
necessary actions to prevent the creation of any such lien on the Pledged Assets
and Rights;

 
 
6

--------------------------------------------------------------------------------

 
 
 
8.1.3
the Pledgor shall, upon reasonable request of the Pledgee, promptly furnish to
the Pledgee all information and supporting documents with regard to the Pledged
Assets and Rights to verify compliance by the Pledgor with the provisions of
this Agreement;

 
 
8.1.4
the Pledgor shall maintain and preserve all liens created hereunder and shall
promptly notify the Pledgee of any event, fact or circumstance, including,
without limitation, any decision, suit, claim, investigation or change in laws
(or in the interpretation thereof) or, to the best of its knowledge, any
threatened event, fact or circumstance, which in either case could reasonably be
expected to affect the validity, legality, perfection and the first priority of
the lien created hereunder;

 
 
8.1.5
the Pledgor shall not (i) permit its equity interest in the Company to be
diluted (including by waiving or not exercising any preemptive right or other
right to the subscription or acquisition of any Additional Quotas), or (ii)
enter into any agreement or take any other action that could reasonably be
expected to restrict, reduce or otherwise adversely affect the rights of the
Pledgee under this Agreement, including, without limitation, the right to sell
or dispose of the Pledged Assets and Rights; and

 
 
8.1.6
the Pledgor shall cause the Company to (i) preserve and maintain its legal
existence, and (ii) continue to conduct its business as presently conducted and
in compliance in all material respects with all applicable laws, permits,
licenses and governmental authorizations.

 
 
8.2
In accordance with and for the purposes of Decree No. 3,048 of May 6, 1999 and
Article 47 of Law 8,212 of July 24, 1991, the Pledgee has obtained the following
certificates of the Pledgor (i) Negative Certificate of Social Security
Contributions (Certidão Negativa de débito de débitos relativos às contribuições
previdenciárias e às de terceiros), issued by the Brazilian Federal Revenue
(Receita Federal do Brasil); and (ii) Negative Certificate of Federal Tax Debts
and Active Debts of the Federal Union (Certidão Conjunta Negativa de Débitos
Relativos aos Tributos Federais e à Dívida Ativa da União) issued by the
Brazilian Federal Revenue (Receita Federal do Brasil).

 
9
VOTING RIGHTS

 
 
9.1
The Pledgor shall exercise its voting rights in respect of the Quotas or any
Additional Quotas, as the case may be, as follows:

 
 
9.1.1
So long as the Pledgee has notified the Pledgor and the Company of the
occurrence and continuance of an Event of Default, the Pledgor may exercise its
voting rights freely except as otherwise provided in the Finance Agreement and
any other document related to the facilities described thereto; and

 
 
9.1.2
Upon notification by the Pledgee to the Pledgor and the Company the occurrence
and continuance of an Event of Default, the Pledgor may exercise its voting
rights only in accordance with the written instructions of the Pledgee.
Notwithstanding the foregoing, no provision of this Agreement shall be construed
as an obligation of the Pledgor to transfer any voting rights to the Pledgee.

 
 
7

--------------------------------------------------------------------------------

 
 
10
DIVIDENDS, ETC.

 
 
10.1
So long as the Pledgee have not notified the Pledgor and the Company of the
occurrence and continuance of an Event of Default, profits, dividends, interest
on equity and other similar distributions may be paid in respect of the Quotas
or Additional Quotas to the Pledgor to the extent permitted under the Finance
Agreement and any other document related to the facilities described thereto.

 
 
10.2
Upon notification by the Pledgee to the Pledgor and the Company the occurrence
and continuance of an Event of Default, profits, dividends, interest on equity
and other similar distributions may be paid in respect of the Quotas or
Additional Quotas to the Pledgor only with the prior written consent of the
Pledgee. If profits, dividends, interest on equity and other similar
distributions are paid in contravention of this Clause, the Pledgor shall hold
the same segregated and in trust (depósito) for the Pledgee, until paid to the
Pledgee under Clause 11 or otherwise.

 
11
FORECLOSURE AND COLLECTION

 
 
11.1
Notwithstanding the foregoing provisions, upon sending a notice to the Pledgor
of the occurrence and continuance of an “Event of Default” (if the Secured
Obligations become due and payable and are not discharged or any of the
situations described in the Finance Agreement), the Pledgee is hereby
irrevocably authorized (whether or not any foreclosure measure is taken against
the Pledgor and irrespective of any right that the Pledgor may have to any
benefit of order or similar right (which is hereby waived by the Pledgor to the
fullest extent permitted by law)) to dispose of, collect, receive, appropriate
(to the extent that may be permitted under the laws of Brazil) and/or seize the
Pledged Assets and Rights (or part thereof), and may promptly amicably sell
(pursuant to Clause 11.3), assign, grant a call option or options on, or
otherwise dispose of and deliver the Pledged Assets and Rights, in full or in
part, at the price, in the manner, and under the terms and conditions that they
deem appropriate, pursuant to the applicable law, regardless of any prior or
subsequent notice to the Pledgor, with due regard to the provisions in Articles
1,433, item IV, and 1,435, item V, of the Brazilian Civil Code.

 
 
11.2
Pursuant to the provisions of Article 1,433, item IV, of the Brazilian Civil
Code, and for the purposes of foreclosure of the liens herein constituted and
collection of the amounts under the Pledged Assets and Rights, the Pledgor
irrevocably appoints the Pledgee as its attorney-in-fact, with full authority to
enter into contracts of assignment or purchase and sale of the Pledged Assets
and Rights, as well as to execute any and all documents related to such
assignment or purchase and sale agreements and take any and all actions which
the Pledgee believes are necessary to accomplish the purposes of this Agreement,
including but not limited to, the amicable sale of the Pledged Assets and Rights
and the execution of exchange agreements for remittance of funds abroad. Under
the terms of Article 684 of the Brazilian Civil Code, the Pledgor shall maintain
the appointment of the Pledgee as its attorney-in-fact until such time as this
Agreement is terminated pursuant to Clause 16, and shall abstain from taking any
action that could reasonably be expected to adversely affect the fulfillment of
its obligations herein or the exercise of the rights set forth in this Clause 16
by the Pledgee. The Pledgor acknowledges that the powers conferred on the
Pledgee hereunder are solely to protect its interest in the Pledged Assets and
Rights and shall not impose any duty on the Pledgee to exercise any such powers.

 
 
8

--------------------------------------------------------------------------------

 
 
 
11.3
Upon sending a notice to the Pledgor of the occurrence and continuance of an
Event of Default, the Pledgee may, at its sole discretion, and without incurring
any liability to the Pledgor or any third party as a result thereof, amicably
sell the Pledged Assets and Rights, in all or in part, and in the manner it
deems appropriate, without the need for any consent from the Pledgor or any
third party, in such a way as to recover the entirety of the credits in a
commercially reasonable manner.

 
 
11.4
The proceeds resulting from the disposition of the Pledged Assets and Rights
shall be used to pay the outstanding Secured Obligations, as well as any fees,
expenses and amounts owed to the Pledgee as a result of the performance of its
duties herein established with due regard to the order of priorities established
in Clause 12 below.

 
 
11.5
Following the use of proceeds resulting from the disposal of the Pledged Assets
and Rights as set forth in Clause 11.4 above, any proceeds in excess of the then
outstanding amount of the Secured Obligations shall be delivered to the Pledgor,
but shall remain pledged hereunder in favor of the Pledgee, as first priority
pledge, until such time as all Secured Obligations have been finally and
indefeasibly paid in full and this Agreement has been terminated pursuant to
Clause 16.

 
 
11.6
If the proceeds resulting from the disposition of the Pledged Assets and Rights
are not sufficient to pay and discharge all Secured Obligations that have not
yet been paid and discharged, the Pledgee shall have the right to collect from
the Pledgor the shortfall, and all other Pledged Assets and Rights that may not
have been disposed of shall remain pledged in favor of the Pledgee, as first
priority pledge, until such time as the Secured Obligations have been finally
and indefeasibly paid in full and this Agreement has been terminated pursuant to
Clause 16.

 
 
11.7
For the effectiveness of this Clause, the Pledgor hereby authorizes the
disposition of its Quotas or Additional Quotas to third parties. The Pledgor
acknowledges and agrees that any sale of any portion of the Quotas or Additional
Quotas may be at prices and on terms less favorable than those that could be
obtained through a regular sale of such quotas under normal circumstances
(provided that any such sale shall not result in preço vil, in accordance with
the applicable legislation) and, notwithstanding such circumstances, acknowledge
and agree that any such sale shall be deemed to have been made on commercially
reasonable terms and that the Pledgee shall have no obligation to engage in
regular sales.

 
 
11.8
The Pledgor hereby waives any claims against the Pledgee that could arise as a
result of a lower price being obtained at such sale for all or any portion of
the Pledged Assets and Rights than the price that might have been obtained at a
regular sale or as a result of such price being less than the aggregate amount
due of the Secured Obligations, even if the Pledgee accepts the first offer
received and does not offer the Pledged Assets and Rights to more than one
offeree.

 
 
11.9
The Pledgor hereby undertakes not to exercise any rights which may pass to the
Pledgor by subrogation or otherwise, including but not limited to, any recourse
claim against any person which the Pledgor may acquire (i) in the event that the
Pledgor pays any debt of an obligor or (ii) in the case of an enforcement by the
Pledgee of its rights under this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
12
APPLICATION OF AMOUNTS

 
Any amounts received by the Pledgee upon the exercise of the measures provided
for in Clause 11 shall be applied as follows:
 
 
(a)
first, to the payment of any amounts owed to the Pledgee, including any fees due
and payable but not yet paid and amounts advanced by the Pledgee in order to
preserve the Pledged Assets and Rights or preserve its security interest in the
Pledged Assets and Rights in accordance with the terms of this Agreement and
expenses of re-taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Pledged Assets and Rights, or of any
exercise by the Pledgee of its rights hereunder, together with reasonable legal
and court fees and expenses;

 
 
(b)
second, to the payment of outstanding Secured Obligations, in accordance with
the provisions of the Finance Agreement; and

 
 
(c)
third, (in case of surplus) to the reimbursement, to the Pledgor or to such
other person as may be lawfully entitled to receive such surplus.

 
13
CHANGES RELATED TO THE SECURED OBLIGATIONS

 
 
13.1
The Pledgor shall remain bound by the terms of this Agreement, and the Pledged
Assets and Rights shall remain subject to the pledges herein created, at any
time, until termination of this Agreement as provided for in Clause 16, with no
limitation and with no reserve of rights whatsoever with regard to the Pledgor,
and regardless of any notice to, or consent of, the Pledgor, even if:

 
 
13.1.1
any demand for payment, made by the Pledgee with regard to any of the Secured
Obligations ceases to be made under the terms of the Finance Agreement, and this
shall not constitute novation, reduction, waiver or loss of any right granted to
the Pledgee;

 
 
13.1.2
any renewal, extension, amendment, modification, acceleration, waiver,
reimbursement or settlement, in full or in part, or partial invalidity or
unenforceability of the Finance Agreement occurs, except insofar as legal
provisions require the release of Pledgor or of the Pledged Assets and Rights;

 
 
13.1.3
any alteration of term, form, place of payment, amount or currency of payment of
the Secured Obligations takes place under the terms of the Finance Agreement;

 
 
13.1.4
the Pledgee takes (or fails to take) any measure based on, or related to the
Finance Agreement, with respect to the exercise of any measure, power or right
contained therein or deriving from law, whether in equity or in any other way,
or waive any measure, power or right, or extend the terms for compliance with
any obligation provided for in the Finance Agreement; or

 
 
13.1.5
the sale, exchange, waiver, reimbursement or assignment of any guarantees or
setoff rights granted to the Pledgee take place, for the payment of the Secured
Obligations.

 
 
10

--------------------------------------------------------------------------------

 
 
14
INDEMNIFICATION

 
 
14.1
The Pledgee or any of its agents shall not be liable for any loss or damage
which is suffered by the Pledgor save in respect of such loss or damage which is
suffered as a result of gross negligence or wilful or the breach of an
obligation of the Pledgee or any of its agents the performance of which is
essential to the proper performance of this Agreement and the compliance with
which the parties could be expected to rely upon.

 
 
14.2
The Pledgor shall indemnify the Pledgee and any of its agents against any
losses, claims, expenses and liabilities which may be made against or reasonably
incurred by the Pledgee or any of its agents for anything done or omitted in the
exercise or purported exercise of the powers herein contained or occasioned by
any breach of the Pledgor of any of its obligations or undertakings herein
contained, provided always that there will be no such indemnification, to the
extent that such losses, claims, expenses and liabilities are incurred by or
made against the Pledgee or any of its agents as a result of gross negligence or
the wilful misconduct or the breach of an obligation of the Pledgee or any of
its agents the performance of which is essential to the proper performance of
this Agreement and the compliance with which the parties could be expected to
rely upon.

 
15
CONTINUATION

 
The Pledgor undertakes to enter into any agreement substantially in the form of
this agreement and otherwise do whatever is reasonably required by the Pledgee
in case the Pledgee transfers its rights and obligations under the Finance
Agreement wholly or partly to a third party.
 
16
TERMINATION AND SETTLEMENT

 
Upon full and indefeasible payment of the Secured Obligations and upon the
termination of the commitments mentioned in the preamble, this Agreement shall
be terminated and the Pledgee shall take the actions reasonably requested by the
Pledgor (without representation, warranty or recourse) to release the liens
herein created, at the Pledgor’s expense. No termination of this Agreement or
release of the liens herein created shall be valid and effective until signed by
the Pledgee. Upon request and at the expense of the Pledgor, the Pledgee shall
promptly sign and deliver to the Pledgor all documents (without representation,
warranty or recourse) that may be reasonably required to implement the
termination of this Agreement and the release of the liens herein created
pursuant to this Clause 16.
 
17
WAIVERS

 
Each of the Pledgors and the Company hereby expressly waives any rights of first
refusal in respect of the Pledged Assets and Rights it may have or any other
rights to acquire the Pledged Assets and Rights in favor of the Pledgee.
 
18
GOVERNING LAW AND JURISDICTION

 
 
18.1
This Agreement shall be governed by the laws of the Federative Republic of
Brazil.

 
 
11

--------------------------------------------------------------------------------

 
 
 
18.2
The Parties hereby elect the courts of the City of Rio de Janeiro, State of Rio
de Janeiro, as competent to judge any lawsuit or proceeding aiming at resolving
any dispute or controversy arising from this Agreement, without prejudice to any
other Court that may have jurisdiction over it.

 
 
18.3
In accordance with Article 684 of the Brazilian Civil Code, the Pledgor hereby
irrevocably appoints the Company as its attorney-in-fact to represent it in any
lawsuit or proceeding that aims at resolving any dispute or controversy arising
out of this Agreement, with powers to receive service of process, notices and
summons, and undertake to maintain such appointment during the term of this
Agreement.

 
19
NOTICES

 
All notices and other communications provided hereunder shall be in writing and
addressed, delivered or transmitted to the address or facsimile number set forth
below, or at such other address or facsimile number as may be designated by any
Party, or the Company in a notice to the other Parties, and to the Company. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
the confirmation of transmission thereof is received by the transmitter.
 
Pledgor:
 
Resource Holdings, Inc
11753 Willard Avenue, Tustin, CA 92782
California, Nevada
Attn: Michael Campbell
E-mail: mc@resourceholdingsinc.com
Phone: 714-948-8209
Facsimile: 714-948-8209
 
With Copy to:
 
Av. Presidente Wilson, 231 - 21º andar
CEP 20030-021 - Rio de Janeiro - RJ - Brazil
Attn: Alexandre Bittencourt Calmon   (Veirano Advogados)
E-mail: alexandre.calmon@veirano.com.br
Phone: 55-21 3824-7526
Facsimile: 55-21 2262-4247


Pledgee:
 
West Ventures, LLC
152 West 57th Street, 54th Floor
New York, NY  10019
Attn: Ari Hirt
E-mail: ahirt@platinumlp.com
Phone: 212-581-0500
Facsimile: 212-581-0002
 
 
12

--------------------------------------------------------------------------------

 
 
Company:
 
RHI Mineração Ltda.
Av. Presidente Wilson, 231 - 21º andar
CEP 20030-021 - Rio de Janeiro - RJ - Brazil
Attn: Alexandre Bittencourt Calmon (Veirano Advogados)
E-mail: alexandre.calmon@veirano.com.br
Phone: 55-21-3824-7526
Facsimile: 55-21-2262-4247
 
20
MISCELLANEOUS

 
 
20.1
Any amendment to this Agreement shall be made in writing and shall be executed
jointly by the Parties and the Company.

 
 
20.2
This Agreement is irrevocable and shall bind the Parties and inure to the
benefit of their relevant successors and assignees for any reason.

 
 
20.3
All annexes to this Agreement, after being initialed by the Parties and the
Company, shall be an integral part hereof. If, however, there is any
inconsistency between this Agreement and any of its annexes, the provisions of
this Agreement shall prevail.

 
 
20.4
The Pledgor shall not assign or transfer, in full or partially, this Agreement
or any obligation hereunder without the prior written consent of the Pledgee.

 
 
20.5
This Agreement may be assigned or transferred by the Pledgee, in respect of its
rights and obligations, to a successor administrative agent in accordance with
the provisions of the Finance Agreement and, in such event, such successor
administrative agent will be entitled to all of the rights and remedies of the
Pledgee as set forth in this Agreement or in other related agreements.

 
 
20.6
No provision of this Agreement may be deemed as a waiver or amendment to any
other provision of the Finance Agreement.

 
 
20.7
The Parties acknowledge that (a) the partial exercise or non-exercise, the
extension of terms, the tolerance or omission in respect of the exercise of any
right, power or privilege granted to any Party hereto and/or by law shall not
constitute novation, relinquishing or waiver of such right, power or privilege,
nor shall it prevent their exercise, and (b) the relinquishing or waiver of any
such right shall be interpreted restrictively and shall not be deemed as the
relinquishing or waiver of any other right granted to the Parties herein.

 
 
20.8
If one or more provisions contained in this Agreement shall be deemed invalid,
illegal or unenforceable in any aspect whatsoever, the validity, legality or
enforceability of the other provisions hereunder shall not be affected or
hindered in any way as a result of such fact. The Parties shall negotiate in
good faith the replacement of any invalid, illegal or unenforceable provisions
by valid provisions, the effect of which come as close as possible to the
operational and economic effects of the invalid, illegal or unenforceable
provisions.

 
IN WITNESS WHEREOF, the Parties and the Company execute this Agreement in eight
identical counterparts in the presence of the two undersigned witnesses.
 
Cuiabá, September 21, 2011.
 
 
13

--------------------------------------------------------------------------------

 
 
 
/s/ Michael Campbell
 
Resource Holdings, Inc
     
/s/ Roberto Barros, by Power of Attorney
 
West Ventures, LLC
     
/s/ Michael Campbell
 
RHI Mineração Ltda.
 

 
Witnesses:
 
1
/s/ Christiane C. H. Oliveira A. Lima
   
Name: Christiane C. H. Oliveira A. Lima
   
I.D.:
       
2
/s/ Karina de J. Pina
   
Name: Karina de J. Pina
   
I.D.:
 

 
 
14

--------------------------------------------------------------------------------

 

ANNEX I
 
SECURED OBLIGATIONS
 
For the purposes of Article 1,424 of the Brazilian Civil Code, the terms and
conditions of the Secured Obligations are those described below:
 
Finance Agreement:
 
 
(i)
Principal amount: US$11,400,000.00 (eleven million and four thousand U.S.
Dollars)

 
 
(ii)
Term of payment: 36 (thirty six) months as from the disbursement date of the
facilities under the Finance Agreement

 
 
(iii)
Interest rate: 15% (fifteen percent) per year

 
 
15

--------------------------------------------------------------------------------

 

ANNEX II
 
FORM OF AMENDMENT TO QUOTA PLEDGE AGREEMENT
 
By this private instrument (hereinafter generally referred to as “Amendment”),
the parties:
 
(1)
Resource Holdings, Inc, a company constituted and existing under the laws of
United States of America, with its principal place of business located at 11753
Willard Avenue, in the City of Tustin, State of California, 92782, USA, herein
represented by its legal representative Mr. Michael Campbell (hereinafter
generally referred to as “Pledgor”); and

 
(2)
West Ventures, LLC, an investment fund constituted and existing under the laws
of the United States of America, with its principal place of business located at
152 West 57th Street, 54th Floor, in the City of New York, State of New York,
herein represented by its undersigned attorney-in-fact (hereinafter generally
referred to as “Pledgee”) (the Pledgor and the Pledgee hereinafter generally
referred to jointly as “Parties” or individually as “Party”); and

 
as an intervening and consenting party,
 
(3)
RHI Mineração Ltda. (formerly denominated as Mineral – Parceiros em Mineração
Ltda.), a limited liability company constituted and existing under the laws of
Federative Republic of Brazil, with its principal place of business located at
Avenida Historiador Rubens de Mendonça, nº 2254, Edifício American Business
Center, room 604 (parte), Bosque da Saúde, in the city of Cuiabá, State of Mato
Grosso, Zip Code 78050-000, herein represented by its legal representative Mr.
Michael Campbell, American citzen, married, businessman, bearer of American
passport No. 460934290, enrolled with the CPF/MF under No. 234.378.188-56,
resident and domiciled at 11753 Willard Avenue, Tustin, California 92782, USA
(hereinafter generally referred to as “Company”);

 
RECITALS
 
(A)
The Pledgee extended a loan finance to the Pledgor in the amount of USD
11,400,000.00 (eleven million and four hundred thousand US dollars) (“Funds”)
for the development of its business in Brazil pursuant to a Note  Purchase
Agreement (“Finance Agreement”).

 
(B)
The Funds to be sent to the Company will be used to, among other things, loan
funds to Reginaldo Luiz de Almeida Ferreira – ME, an individual company
constituted and existing under the laws of the Federative Republic of Brazil,
with its principal place of business located in Fazenda Bom Jardim, at Rodovia
BR-070. Km 20, City of Nossa Senhora do Livramento, State of Mato Grosso,
enrolled with the General Taxpayers’ Registry (CNPJ/MF) under No.
08.838.089/0001-71, and the purchase of equipment and machines for the
development of its activities relating to the ore extraction.

 
(C)
The Pledgor is a controlling shareholder of the Company and intends to secure
all claims under the Finance Agreement, by way of a pledge over the present and
future quotas in the Company.

 
(D)
As a result of the foregoing, the Pledgor executed and delivered the Quota
Pledge Agreement dated as of [__] (hereinafter generally referred to as
“Agreement”) to and in favor of the Pledgee, as first priority security for the
payment and performance of the Secured Obligations (as defined in the
Agreement); and

 
 
16

--------------------------------------------------------------------------------

 
 
(E)
Pursuant to Clause 2.1.2 of the Agreement, the Pledgor wishes to extend the
first priority liens created in the Agreement to the Additional Quotas and the
Rights Related to the Additional Quotas (as defined in the Agreement) by
entering into this Amendment and perfect such first priority lien by taking,
with respect to this Amendment, the actions provided for in Clause 3.2 of the
Agreement (or any other action required to be taken pursuant to the then
applicable laws),

 
The Parties and the Company hereby agree to enter into this Amendment, which
shall be governed by the following terms and conditions:
 
1
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Agreement.

 
2
The Pledgor hereby pledges to the Pledgee, as a first priority lien, pursuant to
the provisions of Article 1,431 et seq. of the Brazilian Civil Code and under
the same conditions as provided for in the Agreement, all Additional Quotas and
the Rights Related to the Additional Quotas listed in Schedule A hereto (and
which were not originally included in the Agreement, nor in any subsequent
amendment thereto). The Parties’ rights and obligations under the Agreement
shall be applicable mutatis mutandis to the Additional Quotas and the Rights
Related to the Additional Quotas pledged hereunder and such Additional Quotas
and Rights Related to the Additional Quotas shall be treated as “Quotas”,
“Rights Related to the Quotas” or “Pledged Assets and Rights”, as the case may
be, for all purposes of the Agreement.

 
3
The Pledgor and the Company hereby declare to the Pledgee that the
representations and warranties made by them in Clauses 5, 6 and 7 of the
Agreement are true and correct as if made on the date hereof and apply mutatis
mutandis to this Amendment and to the Additional Quotas and the Rights Related
to the Additional Quotas pledged herein as if they were fully written herein.

 
4
All provisions of the Agreement that have not been expressly amended or modified
herein shall remain in full force and effect pursuant to the terms of the
Agreement and shall apply mutatis mutandis to this Amendment as if they were
fully written herein.

 
5
This Amendment shall be governed and construed in accordance with the laws of
the Federative Republic of Brazil. The Pledgor irrevocably elects the courts of
the City of São Paulo, State of São Paulo, as competent to judge any disputes or
controversies arising out of this Amendment, without prejudice to any court that
may have jurisdiction over it.

 
IN WITNESS WHEREOF, the Parties and the Company execute this Amendment in eight
identical counterparts in the presence of the two undersigned witnesses.
 
[●], [●]
 

/s/ Michael Campbell  
Resource Holdings, Inc
     
/s/ Roberto Barros, by Power of Attorney
 
West Ventures, LLC
     
/s/ Michael Campbell
 
RHI Mineração Ltda.
 

 
 
17

--------------------------------------------------------------------------------

 
 
Witnesses:
 
1
/s/ Cristiano Ruy    
Name: Cristiano Ruy
   
I.D.:
       
 
 
 
2
 
   
Name:
   
I.D.:
 

 
 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
ADDITIONAL QUOTAS
 
[Describe all Additional Quotas and Rights Related to the Additional Quotas]
 
 
19

--------------------------------------------------------------------------------

 
